Name: Commission Regulation (EEC) No 1249/90 of 11 May 1990 derogating from Regulation (EEC) No 19/82 laying down detailed rules for applying Council Regulation (EEC) No 2641/80 with regard to imports of sheepmeat and goatmeat products originating in certain non-Member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 121 /26 Official Journal of the European Communities 12. 5 . 90 COMMISSION REGULATION (EEC) No 1249/90 of 11 May 1990 derogating from Regulation (EEC) No 19/82 laying down detailed rules for applying Council Regulation (EEC) No 2641/80 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries 31 December 1992 for live sheep and goats falling within CN codes 0104 10 90 and 0104 20 90 on presentation of export certificates issued by Bulgaria, Poland, the German Democratic Republic, and Yugoslavia shall show one of the following :  ExacciÃ ³n limitada a cero (aplicaciÃ ³n del Reglamento (CEE) n ° 1249/90)  Importafgift begrÃ ¦nset til nul (jf. forordning (EÃF) nr. 1249/90)  BeschrÃ ¤nkung der AbschÃ ¶pfung auf Null (Anwendung der Verordnung (EWG) Nr. 1249/90)  Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã · Ã Ã Ã ¿ Ã ¼Ã ·Ã ´Ã ­Ã ½ (Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1249/90)  Levy limited to zero (application of Regulation (EEC) No 1249/90) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in particular Article 15 (2) thereof, Having regard to Council Regulation (EEC) No 2641 /80 of 14 October 1980 derogating from certain import rules laid down in Regulation (EEC) No 3013/89, and in particular Article 1 (2) thereof, Whereas, in accordance with Article 14 of Regulation (EEC) No 3013/89, the levies applicable to the products in question are limited to those resulting from voluntary restraint agreements ; whereas Article 7 (2) of Commission Regulation (EEC) No 19/82 (2), as last amended by Regu ­ lation (EEC) No 525/90 (3), stipulates that the levy payable in respect of imports under the voluntary restraint agree ­ ments is to be limited to 10 % ad valorem ; whereas, by Decision 90/ 173/EEC (4), the Council approved on behalf of the Community an adaptation of the Agreements between the European Economic Community and Bulgaria, Hungary, Poland, the German Democratic Republic, Czechoslovakia and Yugoslavia on trade in mutton, lamb and goatmeat ; whereas that adaptation, taking into account the dispositions of the mentioned Agreements provides for the levy for live sheep and goats to be reduced to zero ; whereas this adaptation has not yet been concluded with Hungary ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,  Prelevement limitÃ © Ã zÃ ©ro (application du rÃ ¨glement (CEE) n ° 1249/90)  Prelievo limitato a zero (applicazione del regolamento (CEE) n . 1249/90)  Heffing beperkt tot nul (toepassing van Verordening (EEG) nr. 1249/90)  Direito nivelador limitado a zero (aplicaÃ §Ã £o do Regula ­ mento (CEE) n? 1249/90). Article 2 On application by the parties concerned and on presenta ­ tion of proof that the products have been imported using an import licence issued since 1 January 1990, the Member States shall reimburse levies collected in accord ­ ance with Council Regulation (EEC) No 1430/79 {\ HAS ADOPTED THIS REGULATION Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 By way of derogation from Article 7 (2) of Regulation (EEC) No 19/82, box 24 of import licences issued up to It shall apply from 14 May 1990, with the exception of the measure provided for in Article 2, which shall apply with effect from 1 January 1990 .(') OJ No L 289, 7 . 10 . 1989, p. 1 . 0 OJ No L 3, 7. 1 . 1982, p. 18 . (') OJ No L 53, 1 . 3 . 1990, p. 84 . (*) OJ No L 95, 12. 4. 1990, p. 1 . 0 OJ No L 175, 12. 7. 1979, p. 1 . 12. 5. 90 Official Journal of the European Communities No L 121 /27 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 May 1990. For the Commission Ray MAC SHARRY Member of the Commission